ORDER

PER CURIAM.
Robert A. Nowieki (Husband) appeals from the Judgment and Decree of Dissolution (Decree) entered by the trial court dissolving his marriage to Laurel M. Now-icki (Wife). We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence. McGowan v. McGowan, 43 S.W.3d 857, 861 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have provided the parties with a memorandum for their use only setting forth the reasons for our decision. .We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).